DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 12/23/2021.  The present application is being examined under the AIA  first to invent provisions. 

1a. The IDS filed on 10/20/2021 and 01/26/2022 has been considered

  2. Status of the claims:  

        Claims 1, 19, and 20 are amended.  
        Claims 1-20 are pending.

3. The objection is maintained. 

3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021 has been entered.

Response to Argument
4. As per claims 1-20, Applicant's arguments filed 12/09/2021 have been fully considered but are moot in view of the new grounds of rejection. In addition, the objection to the Abstract is maintained because the objection is not about whether the abstract not being concisely disclosed, but rather it is Abstract uses language (“is disclosed”) which can be implied. 

Objection
A collaborative command line interface is disclosed” can be implied.   

The objection is giving not because it is not concisely disclosed because it has language that implied. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

6a. Claims 1-3, 5-6, 8-11, 15, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable Sarbin et al. (hereinafter "Sarbin") (US 2018/0335894 A1), in  view of Harden et al. (hereinafter “Harden”) (US 2019/0155813 A1), and further in  view of Tiwari et al. (hereinafter “Tiwari”) (US 2019/0103111 A1)     
 
Regarding claim 1, Sarbin discloses a method, comprising: 
     adding a robot (bot) representing a prescribed service employed by an entity as a user in a collaboration service channel associated with the entity(a boot being used to represent applications and devices of a managed computer system where a message system connects devices, applications, and members through application interfaces and agents for transmitting and receiving commands and instructions (Sarbin, [0021])), wherein the bot facilitates in making the collaboration service channel a command line interface that interfaces with the prescribed service (a command line interface in the messaging system being used  to execute commands of the applications/devices (Sarbin, [0021])); and  
 responding to a command associated with the command line interface that is received on the collaboration service channel with a response from the prescribed service (the members issuing commands, through the messaging system (e.g., via a command line interface), to the bot of an application or device. In response, the bot will execute the command on the application or device (e.g., via API, agent, etc. (Sarbin, [0021])); wherein the prescribed service is at least in part integrated in the collaboration service channel via the bot and associated command line interface (GUI including the messaging system allows members to manage the devices and applications and further describes such management through the use of a command line interface corresponding to the application/device (Sarbin, [0021])).    

         Sarbin does not explicitly disclose wherein the bot monitors activity on the collaboration service channel as channel users exchange messages and participates in a conversation on the collaboration service channel when applicable.

         Harden discloses wherein the bot monitors activity on the collaboration service channel as channel users exchange messages ( a social bot analyzing incoming social media in a chat channel where a  support representative opens a chat channel (by analyzing incoming social media, the incoming social media is being monitored) ( Harden, [0044])) and participates in a conversation on the collaboration service channel when applicable ( where a bot has to ability to generate a response to a message (  the bot by having the ability to generate a response to a message is also able to participate in a collaboration message when it is applicable ( Harden, [0044])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Harden’s teachings with Sarbin’s security functions teachings . One skilled in the art would be motivated to combine them in order to provide an automatic response to a message when it is faster for the bot to give a response to a question that a support representative by doing so the service support more efficient.

         Sarbin  in view of Harden do not disclose wherein the bot appears and behaves like another user on the collaboration service channel.

         Tiwari discloses wherein the bot appears and behaves like another user on the collaboration service channel (bots include chatbots that communicate with users via a messaging service, and voice assistants that communicate with users via voice data or other audio data. In some situations, chatbots simulate written or spoken human communications to replace a conversation with a real human person ( Tiwari, [0003])).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Tiwari’s teachings with Sarbin’s security functions teachings in view of  Harden’s teachings. One skilled in the art would be motivated to combine them in order to automatically perform functions that require a lot of  human interventions by using bots that replace human being in a real conversation by doing  so the number of human interventions will be reduced significantly. 

Regarding claim 2, Sarbin, Harden, and Tiwari disclose the method of claim 1, wherein the prescribed service comprises a distributed network and security operations service (a network using fast token ring for sending and receiving packets and  having security functions for controlling tasks (Sarbin, [0051])).  

Regarding claim 3, Sarbin, Harden, and Tiwari disclose the method of claim 1, wherein the prescribed service facilitates managing and optimizing a private network comprising the entity (route optimization and routing functions being performed as general-purpose network operation for controlling applications (Sarbin, [0053])).  

Regarding claim 5, Sarbin, Harden, and Tiwari disclose the method of claim 1, wherein the prescribed service comprises a route filtering (filter command being used to select application (Sarbin, [0026] and manipulation service, (Sarbin discloses traffic management being used to route an application to a device (Sarbin, [0049])).   

Regarding claim 6, Sarbin, Harden, and Tiwari disclose the method of claim 1, wherein the collaboration service channel comprises a channel of a team messaging application (members 

Regarding claim 8, Sarbin, Harden, and Tiwari disclose the method of claim 1, wherein the command line interface comprises a collaborative command line interface that interfaces a plurality of users on the collaboration service channel to the prescribed service (members of messaging platform communicating  using graphical user interfaces and  a command line interface corresponding to the application/device (Sarbin, [0021])).    

Regarding claim 9, Sarbin, Harden, and Tiwari disclose the method of claim 1, in addition, Sarbin discloses wherein the command line interface supports output of multi- media content (video being displayed using  display command provided by a graphical option from a message pane (Sarbin, [0026])).  

Regarding claim 10, Sarbin, Harden, and Tiwari disclose the method of claim 1, in addition, Sarbin discloses wherein command line interface communications with the bot are in-band in the collaboration service channel (command being executed for initiated a bot for the deployment of a sporting event among various channels that vary based on commands (Sarbin, [0028])).  

Regarding claim 11, Sarbin, Harden, and Tiwari disclose the method of claim 1, in addition, Sarbin discloses wherein the response comprises an action with respect to the prescribed service (as a response to a second command an action being performed to a first application (Sarbin,[0008])).  

Regarding claim 15, Sarbin, Harden, and Tiwari disclose the method of claim 1, in addition, Sarbin discloses further comprising verifying user permissions of a user that issued the command with respect to the prescribed service (executable commands being limited to a smaller subset in a channel to specific members where the limited access is based on level-based credentials (Sarbin, [0027])).  

 Sarbin, Harden, and Tiwari disclose the method of claim 1.

          Sarbin  in view of Harden do not disclose wherein the bot infers needs of a current conversation on the collaboration service channel and initiates appropriate actions, posts appropriate data, or both.

         Tiwari discloses wherein the bot infers needs of a current conversation on the collaboration service channel and initiates appropriate actions, posts appropriate data, or both (bot having the ability to provide a conversational interface with a computer system in natural language and in a conversational way, to determine the intent from the natural language of a user, and to  send  notifications on a particular message platform ( Tiwari, [0037])). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Tiwari’s teachings with Sarbin’s security functions teachings in view of  Harden’s teachings. One skilled in the art would be motivated to combine them in order to automatically perform functions that require a lot of  human interventions by using bots that replace human being in a real conversation by doing  so the number of human interventions will be reduced significantly. 
 
Regarding claim 19, Sarbin and Harden disclose a system, comprising: a processor (Sarbin discloses  a processor (Sarbin, [0048])); in addition, claim 19 is substantially similar to claim 1, thus the same rationale applies. 
 
Regarding claim 20, Sarbin and Harden disclose a computer program product embodied in a non-transitory computer readable storage medium (Sarbin discloses memory  (Sarbin, [0047])) and comprising computer instructions (Sarbin discloses codes defining software to be executed (Sarbin, [0048])); in addition, claim 20 is substantially similar to claim 1, thus the same rationale applies.  

Sarbin in view of Harden , in view of Tiwari as applied to claims 1-3, 5-6, 8-11, 15, and 18-20  above, and further in  view of Agre et al. (hereinafter “Agre”) (US 2007/0294416 A1).      

 Regarding claim 4, Sarbin, Harden, and Tiwari disclose the method of claim 1.  

         While Sarbin discloses general “security functions” (Paragraph 51), Sarbin in view of  Harden do not explicitly disclose wherein the prescribed service facilitates defending a private network comprising the entity from security threats and attacks.  

       Agre discloses defending a private network comprising the entity from security threats and attacks (network security breaches being prevented at a private network (Agre, [0072]); the network  in paragraph [0044] being a private network).  
  
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Agre’s teachings with Sarbin in view of Harden’s and in view of Tiwari’s security functions teachings . One skilled in the art would be motivated to combine them in order to provide security in a collaborative service network by incorporating security controller in a collaborative service network by doing so the security functions would be improved in a collaborative service network by using threats and attacks detection features  that grant access to users.

Regarding claim 16, Sarbin, Harden, and Tiwari disclose the method of claim 1. 

        Sarbin in view of  Harden and in view of Tiwari do not disclose wherein the command comprises a read command.   

        Agre discloses wherein the command comprises a read command (using a command a user can see information about a service ( a command that allows a user to see is equated to a read command) (Agre, [0085])).  



Regarding claim 17, Sarbin, Harden, and Tiwari disclose the method of claim 1.  

        Sarbin in view of  Harden and in view of Tiwari do not disclose wherein the command comprises a write command and further comprising authenticating and verifying permissions of a user that issued the command with respect to the prescribed service.   

       Agre discloses wherein the command comprises a write command and further comprising authenticating and verifying permissions of a user that issued the command with respect to the service (using a command new user being granted access rights to services  using a protocol enforcement unit that enforces the access rights of a user to a service ( by adding a user to a service a write right is given to an administrator to add a user(Agre, [0072])).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate da Agre’s teachings with Sarbin’s teachings, in view of Harden’s teachings, and in view of Tiwari’s teachings. One skilled in the art would be motivated to combine them in order to provide security in a collaborative service network by incorporating security controller in a collaborative service network by doing so the security would be improved in a collaborative service network by using write command that grants access to users.

6b. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarbin in view of Harden , in view of Tiwari as applied to claims 1-3, 5-6, 8-11, 15, and 18-20  above, and further in  view of Van Dussen (US 2019/0253274 A1).  

Regarding claim 7, Sarbin, Harden, and Tiwari disclose the method of claim 1.

        Sarbin in view of  Harden and in view of Tiwari do not disclose wherein the collaboration service comprises Slack.   

         Van Dussen discloses wherein the collaboration service comprises Slack (Van Dussen, [0053])) comprising the entity (a collaboration service network, Slack (Van Dussen, [0043])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Van Dussen’s teachings with Sarbin’s teachings, in view of Harden’s teachings, and in view of Tiwari’s teachings. One skilled in the art would be motivated to combine them in order to allow people who work inside and outside a company to work more securely in a productive way.

6c. Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Sarbin in view of Harden, in view of Tiwari as applied to claims 1-3, 5-6, 8-11, 15, and 18-20  above, and further in  view of FRENKEL  et al. (hereinafter FRENKEL”) (US 2018/0189795 A1). 

Regarding claim 12, Sarbin, Harden, and Tiwari disclose the method of claim 1. 


        Sarbin in view of  Harden and in view of Tiwari do not disclose do not explicitly disclose wherein the response comprises posting data received from the prescribed service in the command line interface comprising the collaboration service channel.    

        FRENKEL discloses wherein the response comprises posting data received from the prescribed service in the command line interface comprising the collaboration service channel (during active session images being shared by multiple users ( by sharing images in a multimedia messaging system the message is being posted) (FRENKEL, [0059] ))



Regarding claim 13, Sarbin, Harden, Tiwari, and FRENKEL disclose the method of claim 12. 

        Sarbin in view of  Harden and in view of Tiwari do not disclose do not explicitly disclose wherein posted data comprises an image (Sarbin discloses (Sarbin, [0021])).    

        FRENKEL discloses wherein posted data comprises an image (during active session images being shared by multiple users (FRENKEL, [0059] )).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FRENKEL’s teachings with Sarbin’s teachings, in view of Harden’s teachings, and in view of Tiwari’s teachings. One skilled in the art would be motivated to combine them in order to allow people in a messaging service to get a posting message at their convenience whenever they access the messaging service. 
 
6d. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarbin in view of Harden, in view of Tiwari as applied to claims 1-3, 5-6, 8-11, 15, and 18-20  above, and further in  view of Puri et al. (hereinafter “Puri”) (US 2019/0097909 A1).  

Regarding claim 14, Sarbin, Harden, and Tiwari disclose the method of claim 1.

        Sarbin in view of  Harden and in view of Tiwari do not disclose wherein the response comprises a network or security operations response by the prescribed service with respect to a private network comprising the entity and a corresponding alert or notification in the command line interface comprising the collaboration service channel.   

wherein the response comprises a network or security operations response by the service with respect to a private network comprising the entity and a corresponding alert or notification in the command line interface comprising the collaboration service channel  (an alert being generated subsequently to the detection of a security threat during an enterprise security operation  using a collaborative incident management system via a communication channel by presenting a centralized interface where members of members of an incident team collaborate  (Puri, [0357] and [0423])).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Puri’s teachings with Sarbin’s teachings, in view of Harden’s teachings, and in view of Tiwari’s teachings. One skilled in the art would be motivated to combine them in order to respond efficiently to security threat by using a collaborative incident management for efficiently addressing an incident threat. 

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455  

/ZI YE/Primary Examiner, Art Unit 2455